UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 96-6397



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus

ANTON WENDELL DION SMITH,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, District
Judge. (CR-91-23)


Submitted:   July 23, 1996                 Decided:   August 5, 1996


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Anton Wendell Dion Smith, Appellant Pro Se. Gurney Wingate Grant,
II, OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for
Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

Appellant's motion for return of seized property pursuant to Fed.

R. Crim. P. 41(e). We have reviewed the record and the district

court's opinion and find no reversible error. Accordingly, we

affirm on the reasoning of the district court. United States v.
Smith, No. CR-91-23 (E.D. Va. Mar. 1, 1996). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         AFFIRMED




                                2